DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Arguments
35 U.S.C. 112 rejections
Examiner notes the 35 U.S.C. 112(b) rejections of claims 1, 7, 9 and 10 as previously set forth are withdrawn in view of the amendments. 
New 35 U.S.C. 112(b) rejections necessitated by amendment.

35 U.S.C. 103
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

35 U.S.C. 101 rejections
Examiner notes the 101 rejections of claims 1-10 set forth previously are withdrawn in view of the amendments. For example, examiner notes that while the claims do still recite judicial exceptions (i.e. abstract ideas) (e.g. setting a plurality of search routes, performing a boundary search, generating a boundary line, temporally smoothing the boundary line, and calculating an inclination angle) when examining the claims as a whole under step 2A prong two, examiner notes that at least the additional element of “turning a computer aided diagnosis (CAD) function off based on the inclination angle of the boundary” is found to integrate the judicial exception into practical application by providing a technical solution to a technical problem (see Ex parte Smith, 2018-000064 (Feb. 1, 2019)). In this instance, similar to applicant’s remarks filed 08/03/2022 on pg. 9, by at least turning off the CAD function when there inappropriate probe contact posture provides a technical solution is provided for a technical problem existing which makes it difficult for an inexperienced operator to always make appropriate probe contact posture to the breast (PGPub [0005]).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “calculate/calculating, based on the ultrasound image and the excluded plurality of boundary points, an inclination angle of the boundary”. The excluded plurality of boundary points lacks sufficient antecedent basis, therefore it is unclear which plurality of boundary points the limitation is referring to. Additionally it is unclear what is meant by calculating, based on the ultrasound image and the excluded plurality of boundary points, an inclination angle. For example, at this time the claim appears to read that a plurality of boundary points are used for calculating an inclination angle, however, it would appear that the inclination angle of the boundary should be based on a plurality of boundary points that are not excluded. For examination purposes, it has been interpreted that the inclination angle is calculated based on the temporally smoothed boundary line, however, clarification is required. 
Claims 1, 9 and 10 recite the limitation “restraining a form of the boundary line from drastically changing in frame units” The term “drastically” is a relative term which renders the claim indefinite. The term “drastically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted that any temporal smoothing of the boundary line which restrains a form of the boundary line is considered to restrain a form of the boundary line from drastically changing in frame units, however, clarification is required. 
Claim 7 recites the limitation “excluding an invalid boundary point that satisfies an exclusion boundary from the plurality of boundary points”. It is unclear if the invalid boundary point is included in the “excluded plurality of boundary points” recited in claim 1 or if this is a different excluded boundary point. For examination purposes, it has been interpreted to be either the same or different boundary point, however, clarification is required. 
Claim 8 recites the limitation “limiting an operation of the searching step based on the inclination angle of the boundary image”. It is unclear if the operation of the searching step is the same as the CAD function or if this is a different operation. In other words, it is unclear if limiting the operation of the searching step is read on by stopping the CAD function as the CAD function appears to perform operation of the searching step according to PGPub at [0034] which discloses the analyzing unit searches for an abnormal site and further discloses the control unit limits an operation of the analyzing unit and [0046] which discloses the image analyzing unit functions as an analyzing means… in other words, the image analyzing unit exhibits a CAD function. See also [0085] which discloses the function of the CAD is exhibited only when the probe contact posture is appropriate, therefore occurrence of erroneous recognition of an abnormal site can be prevented or reduced. For examination purposes, it has been interpreted that the turning the CAD function off and limiting an operation of the searching step may be the same or different, however, clarification is required. 
Claim 8 recites the limitation “the boundary image”. There is insufficient antecedent basis for this limitation in the claim. For example, it is unclear if the boundary image is referring to the boundary image between the mammary gland and the pectoralis major or if the boundary image is the ultrasound image which includes the boundary between the mammary gland and the pectoralis major or if the boundary image is referring to the support image which includes a straight line generated at least based on the boundary line. For examination purposes, it has been interpreted to mean any of the images which includes a boundary or a line based on the boundary, however, clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rico et al. (US 20100158332 A1) hereinafter Rico in view of Torp et al. (US 20050228254 A1), hereinafter Torp and Karasawa (US 20060079777 A1) and further in view of Aladaahalli et al. (US 20210145411 A1), hereinafter Aladaahalli.
Regarding claims 1, 9 and 10, 
Rico teaches an ultrasound diagnostic apparatus (at least fig. 1 (202) and corresponding disclosure in at least [0050]) 
comprising a probe ([0035] which discloses the input image data may be directly received with an ultrasound probe) configured to be brought into contact with a breast ([0015] which discloses the method is for processing an ultrasound breast image. Examiner notes the probe would necessarily be brought into contact with the breast in order to obtain the image accordingly), and configured to output a reception signal by transmission and reception of ultrasonic waves to and from the breast (Examiner notes that generating an ultrasound image of the breast would require outputting a reception signal by transmission and reception of ultrasound waves to and from the breast)
one or more processors (at least fig. 2 (200) and corresponding disclosure in at least [0050]); and 
one or more memories, storing instructions that, when executed by the one or more processors (200) cause the one or more processors to perform steps comprising:
generating, based on the reception signal, an ultrasound image (at least fig. 6  and corresponding disclosure in at least [0067]. Examiner note that ultrasound images are necessarily generated based on reception signals of the probe) including a mammary gland (at least fig. 1 (606) and corresponding disclosure in at least [0067]), a pectoralis major (at least fig. 6 (610) and corresponding disclosure in at least [0067]), and a boundary (at least fig. 6 (608) and corresponding disclosure in at least [0067]), between the mammary gland (606) and the pectoralis major (610)
Identifying the boundary between the mammary gland and the pectoralis major ([0069] which discloses locations of primary layers can be indicated by boundary surfaces, the CBAM model represents location of boundary surfaces using a set of boundary surface lookup tables)
using a computer aided diagnosis (CAD) function (at least fig. 2 (218 and 216) and corresponding disclosure in at least [0050] which discloses 200 is a CAD system and [0054] which discloses the modules for generating a malignancy map and density map generation)
generating a support image (at least fig. 6 and corresponding disclosure in at least [0067]. Examiner notes the image depicting different layers is considered a support image in its broadest reasonable interpretation)  wherein the support image comprises a line (618) generated at least based on boundary points (Examiner notes the line 618 is a boundary surface and thus would at least be based on boundary points) and wherein the support image (618) is configured to be displayed by being superimposed on the ultrasound image (see at least fig. 6).

While Rico teaches classifying each pixel into output classes including a fascia (i.e. the boundary between the mammary gland and the pectoralis major (as shown in fig. 6)) ([0137]-[0146]), Rico fails to explicitly teach setting a plurality of search routes to cross the boundary; performing boundary search from a deep side to a shallow side on the respective search routes to generate a plurality of boundary points; Generating a boundary line based on the plurality of boundary points; and temporally smoothing the boundary line based on the plurality of boundary points. 
Torp, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors configured to perform steps including 
generating, based on a reception signal, an ultrasound image (at least fig. 4 (160) and corresponding disclosure in at least [0027]) depicting at least two tissues and a boundary between the two tissues (Examiner notes the boundary (i.e. the epicardium) is a boundary between two tissues)
Setting a plurality of search routes (at least fig. 6 (220-236) and corresponding disclosure in at least [0034]) at least fig. 4 (172) and corresponding disclosure in at least [0031]) to cross a boundary ([0031] which discloses the paths bisect a contour template and would thus cross the boundary), 
performing boundary search from a deep side to a shallow side on the respective search routes to specify boundary points (at least fig. 7 (270-308) and corresponding disclosure in at least [0038] and at least fig. 4 (178) and corresponding disclosure in at least [0032]-[0034] which disclose each candidate point along each path is analyzed to determine a score such as by comparing the points to locate a brightest or darkest area of the path to determine the best transition point (i.e. boundary point) on each path. Examiner notes that the points are from a deep side of the tissue to a shallow side of the tissue in its broadest reasonable interpretation and thus are searched from the deep side to the shallow side)
generating a boundary line (at least fig. 7 (310) and corresponding disclosure in at least [0038]) based on the plurality of boundary points (270-308)
temporally smoothing the boundary line (at least fig. 4 (184) and corresponding disclosure in at least [0043]-[0044]) by restraining a form of the boundary line from drastically changing in frame units ([0044] which discloses an average or median filter is used to temporally smooth the contours over a plurality of frames. Examiner notes that such smoothing would necessarily restrain the form of the boundary from drastically changing in frame units)
	Examiner notes that while the specific method and disclosure relate to the epicardium, such disclosure is merely exemplary as the disclosure recites the anatomic structure comprises at least two different types of tissue such as heart tissue and blood ([0023]) and that other anatomy would benefit from the ability to more precisely identify the interface between two types of tissue ([0004]). 
	Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Rico to include generating the boundary line and temporally smoothing the boundary line as taught by in order to more precisely identify boundaries between the primary layers.  
	
Rico further teaches scanning acquisition parameters include a transducer angle ([0074]), however, fails to explicitly teach wherein the one or more processors performs the step of calculating, based on the ultrasound image and the one or more boundary points, an inclination angle of the boundary and generating the support image that supports an operation of the probe, based on the inclination angle of the boundary; 
Karasawa, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound diagnostic apparatus (at least fig. 19 and corresponding disclosure in at least [0134]), comprising:
A probe (at least fig. 19 (10) and corresponding disclosure in at least [0051]) that is configured to be brought into contact with an object and outputs a reception signal by transmission and reception of ultrasound waves to and from the object ([0051] which discloses the probe is used by being abutted on (i.e. brought into contact with) the object and [0022] which discloses transmitting ultrasound waves toward and object and receiving ultrasonic waves reflected from the object to output reception signals. Examiner notes the object is a living body (i.e. a subject) as disclosed in [0002]);
One or more processors (at least fig. 19 (1, 2, 60, and 61) and corresponding disclosure in at least [0062] and [0135]); and 
One or more memories (at least fig. 19 (13) and corresponding disclosure in at least [0055]), storing instructions that, when executed by the one or more processors (1, 2, 60, and 61) cause the one or more processors (1, 2, 60, and 61) to perform steps comprising:
Generating, based on the reception signal, an ultrasound image (at least fig. 19 (24) and corresponding disclosure in at least [0064] which discloses B-mode image generating unit generates B-mode image data) depicting at least two tissues and a boundary between the two tissues (Abstract which discloses detecting a boundary between plural different tissue  within an object) 
Calculating, based on the ultrasound image and the boundary, an inclination angle of the boundary (at least fig. 19 (60) and corresponding disclosure in at least [0137] which discloses the boundary angle detection unit detects (i.e. calculates) an angle relative to the ultrasonic wave transmission direction (i.e., inclination of the boundary surface relative to the ultrasonic transducer array) with respect to the boundary detected by the boundary detection unit 27 and [0099] which discloses the boundary unit detects boundaries between tissues in an ultrasonic image, thus it is at least based on the images in that the boundaries are in the ultrasound image)
generating a support image (at least fig. 19 (28) and corresponding disclosure in at least [0070] which discloses boundary image data is generated by the boundary image data generating unit) that supports an operation of the probe, based on the inclination angle of the boundary image (Examiner notes the boundary image is necessarily based on the inclination angle in its broadest reasonable interpretation since the boundary would correspond to the same inclination angle calculated by the boundary angle detection unit); wherein the support image comprises a straight line generated at least based on the boundary line (See at least fig. 7 which depicts the boundary line superimposed on the B-mode image as disclosed in at least [0101]. Examiner notes that the lines depicting the surfaces or boundaries as shown in fig. 7 are considered straight for at least a portion of the line) and wherein the support image is configured to be displayed by being superimposed on the ultrasound image ([0075] which discloses the boundary image is superimposed upon corresponding regions of the B-mode image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico to include calculating the inclination angle and generating the support image as taught by Karasawa, in order to allow for correction of the ultrasound image such that the B-mode image data may represent real reflectance of reflector surfaces (Karasawa [0136]). Such a modification would improve the quality of the image when the boundary is inclined with respect to the transducer [0138]. 

	Rico, as currently modified by at least Karasawa, fails to explicitly teach turning the computer aided diagnosis (CAD) function off based on the inclination angle of the boundary.
Aladaahalli, in a similar field of endeavor involving ultrasound imaging, teaches turning AI based image interpretation algorithm off based on a quality of an image ([0055] which discloses when the image quality drops to the threshold or decreases below a threshold deployment of one or more image interpretation and analysis algorithms may be stopped and [0060] which discloses the one or more desired image interpretation algorithms, such as AI based algorithms, may be turned off. Examiner thus notes when the image interpretation and analysis algorithms are stopped they are thus turned off)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified to include stopping the analysis as taught by Aladaahalli in order to provide a more accurate analysis by ensuring the image quality (which is directly linked to the inclination angle as disclosed in Karasawa [0136] which discloses when the reflectors are inclined relative to the incident direction of the ultrasound beam correction of data values may be require to represent the real reflectance. Thus because correction is required, the quality is poor when the reflectors are inclined) is good before performing any CAD functions. Such a modification would ensure the CAD function is not inadvertently applied to poor quality images leading to improper analysis.

Examiner notes the modified system would perform the display method of claim 9 having corresponding steps and would include the non-transitory storage medium storing a program of claim 10 having corresponding steps performed by the processor. 

Regarding claim 2,
Rico, as modified, teaches the elements of claim 1 as previously stated. 
Karasawa further teaches wherein the steps further comprise determining, based on the inclination angle of the boundary image, inappropriateness concerning a contact posture of the probe ([0138] which discloses the reflectance correction unit obtains an amount of correction for correcting a B-mode image data based on the angle detected by the boundary detection unit and the larger the angle of the boundary the large the amount of reflectance correction becomes. Examiner notes that because correction to the B-mode image is required in instances where the angle is larger and inappropriateness concerning the contact posture is thus determined. i.e. the contact posture is not appropriately aligned with the boundary).
Wherein a user is informed of the inappropriateness through the support image (Examiner notes that in observing the synthesized image having the boundary image (i.e. support image) a user would see any incline of the boundary with respect to the image. Thus the user would be informed of any inappropriateness through the support image).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently, modified to include determining inappropriateness as taught by Karasawa, in order to allow for appropriate correction of the ultrasound image such that real reflectances are depicted accordingly. 

Regarding claim 5
Rico, as currently modified teaches the elements of claim 1 as previously stated. 
Karasawa further teaches calculating an intersection angle of the line to a horizontal direction, as the inclination angle ([0137] which discloses inclination of the boundary surface relative to the ultrasonic transducer array. Examiner notes a person having ordinary skill in the art would have recognized in the ultrasound image the inclination angle would correspond to an intersection angle between the line (e.g. as extracted by the boundary determining unit) and a horizontal direction that corresponds with the ultrasonic transducer array. Additionally,  Fig. 4A depicts a case where the boundary is inclined relative to the ultrasonic transducer array (depicted in a horizontal direction))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico to include calculating an intersection angle of the line as taught by Karasawa, in order to determine the relationship between the boundary and the transducer array accordingly. 

Regarding claim 8,
Rico, as modified, teaches the elements of claim 1 as previously stated. Rico further teaches searching for an abnormal site in the ultrasound image ([0055]-[0056] which disclose the blob detection unit 220 detects blobs by clustering groups having a parameter satisfying a preselected criteria and the blobs are analyzed to determine if the blobs are malignant (i.e. abnormal). Examiner notes the blob detection unit would necessarily search for the parameters satisfying the preselected criteria and [0058] which discloses the method of segmenting the masses into lesion candidates and false positives which includes blob detection (see fig. 3) may be implemented using the CAD function);
	Aladaahalli further teaches limiting an operation of an analysis based on a quality of an image ([0055] which discloses when the image quality drops to the threshold or decreases below a threshold deployment of one or more image interpretation and analysis algorithms may be stopped (i.e. limited))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified to include limiting an operation of analysis as taught by Aladaahalli in order to provide a more accurate analysis by ensuring image quality (which is directly linked to the inclination angle as disclosed in Karasawa [0136] which discloses when the reflectors are inclined relative to the incident direction of the ultrasound beam correction of data values may be require to represent the real reflectance. Thus because correction is required, the quality is poor when the reflectors are inclined) is good when searching for the abnormal site. Such a modification would ensure the abnormal site is not improperly detected due to poor image quality when the boundary is inclined. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Torp, Karasawa, and Aladaahalli as applied to claim 2 above and further in view of Jackson et al. (US 20060173312), hereinafter Jackson. 
Regarding claim 3,
Rico, as currently modified, teaches the elements of claim 2 as previously stated. Karasawa, as incorporated with respect to claim 2, further teaches wherein the steps further comprise determining the inappropriateness when the inclination angle exceeds a threshold ([0138] which discloses when the boundary is not inclined the reflectance correction becomes zero. Thus any inclination over a threshold (in which any inclination greater than zero determined) would be determined as inappropriate requiring reflectance correction).
Rico, as currently modified, fails to explicitly teach a changing the threshold in accordance with a depth of the boundary image is provided.
Jackson, in a similar field of endeavor involving ultrasound imaging, teaches a threshold setting unit (at least fig. 1 (22) and corresponding disclosure in at least [0036]) that changes the threshold in accordance with a depth of the image is provided (at least fig. 2 (104) and corresponding disclosure in at least [0038] which discloses determining a threshold based on desired imaging depth ([0036] which discloses the controller 22 controls the process of 100)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have included a threshold setting unit as taught by Jackson in order obtain an image of sufficient quality for different desired depths ([0037]). Such a modification would allow more room for error in probe posture depending on the imaging depth. 

Regarding claim 4,
Jackson, as incorporated with respect to claim 3, further teaches increasing the threshold with decrease of the depth of the boundary image ([0037] which discloses tolerating a higher noise when obtaining a relatively shallow image)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Torp, Karasawa, and Aladaahalli  as applied to claim 5 above and further in view of Shan et al. (US 20150374343 A1), hereinafter Shan.
Regarding claim 6,
Rico, as modified, teaches the elements of claim 5 as previously stated. Rico, as modified, fails to explicitly teach wherein the steps further comprise:
Setting a plurality of search routes to cross the boundary image, performing boundary search from a deep side to a shallow side on the respective search routes to specify the boundary points, and 
Generating the line based on the boundary points specified on the plurality of search routes. 
Shan, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors (at least fig. 4 (48) and corresponding disclosure in at least [0087]) configured to perform steps including setting a plurality of search routes to cross a boundary image (see at least fig. 5A depicts a boundary image and [0075] discloses the image is used to distinguish boundaries between different layers of tissue (e.g. fat, muscle, etc.)), performs boundary search from a deep side to a shallow side on the respective search routes to specify boundary points ([0087] which discloses edge detection may be configured to analyze a derivative of the depth signal in the depth direction y to detect a set of edge points in the ultrasound image. Examiner notes that this would require at least one search route in the y direction (i.e. from a deep side to a shallow side on each respective route). Examiner notes that in detecting multiple edge points along the x axis, multiple search routes are required), and generates a line (at least fig. 5 (f) and corresponding disclosure in at least [0091]) based on the plurality of boundary points specified on the plurality of search routes (Examiner notes the boundary or approximate straight line 52 is based on the plurality of edge points detected ([0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified, to include setting a plurality of search routes, specifying boundary points, and generating the approximate straight line based on the boundary points as taught by Shan in order to enhance the accuracy of the boundary detection by searching the entire image for boundary points and connecting them accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques of edge detection to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 7,
Rico, as modified, teaches the elements of claim 6 as previously stated. Rico, as currently modified, fails to explicitly teach wherein the generator excludes an invalid boundary point that satisfies an exclusion condition among the plurality of boundary points to specify a plurality of effective points, and generates the approximate straight line based on the plurality of effective boundary points. 
Shan, in a similar field of endeavor involving ultrasound imaging, teaches one or more processors (at least fig. 4 (48) and corresponding disclosure in at least [0087]) configured to perform steps including setting a plurality of search routes to cross a boundary image (see at least fig. 5A depicts a boundary image and [0075] discloses the image is used to distinguish boundaries between different layers of tissue (e.g. fat, muscle, etc.)), performs boundary search from a deep side to a shallow side on the respective search routes to specify boundary points ([0087] which discloses edge detection may be configured to analyze a derivative of the depth signal in the depth direction y to detect a set of edge points in the ultrasound image. Examiner notes that this would require at least one search route in the y direction (i.e. from a deep side to a shallow side on each respective route). Examiner notes that in detecting multiple edge points along the x axis, multiple search routes are required),
excluding an invalid boundary point that satisfies an exclusion condition among the plurality of boundary points to specify a plurality of effective boundary points ([0036] which discloses the image analysis unit is configured to compare a length of a detected edge comprising a plurality of detected edge points with a minimum threshold (i.e. an exclusion condition) to allow discarding edge points which do not belong to a tissue layer boundary to but to other artefacts), and generating a line (52) based on the plurality of effective boundary points (at least fig. 5 depicts the approximate straight line 52 is based on the plurality of effective boundary points (i.e. points which were not discarded)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Rico, as currently modified, to include excluding an invalide boundary point as taught by Shan in order to enhance the accuracy by eliminating any artifacts which do not belong to the boundary (Shan [0036]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793